 



Exhibit 10.1

 

SECOND AMENDMENT TO

UNCOMMITTED CREDIT AGREEMENT

 

This SECOND AMENDMENT TO UNCOMMITTED CREDIT AGREEMENT (this “Second Amendment”)
dated as of June 11, 2015 is among EMPIRE RESOURCES, INC., a Delaware
corporation (the “Company”), the undersigned Banks and COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH, as Agent
(the “Agent”). Capitalized terms used herein and not otherwise defined herein
shall have the meanings given to them in the Credit Agreement (as defined
below).

 

WITNESSETH:

 

WHEREAS, the Company, the Banks, the Syndication Agent, the Agent, the Issuing
Bank and the Lead Arranger are parties to the Uncommitted Credit Agreement dated
as of June 19, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”); and

 

WHEREAS, the Company has requested certain amendments to the Credit Agreement
and the Banks and the Agent are willing to agree to such amendments on the terms
and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.        Amendments.

 

The Credit Agreement is hereby amended, upon the occurrence of the Effective
Date (as defined in Section 2 below), as follows:

 



(a)Section 1.01 is amended as follows:





 

(i)          The definition of “Australian Receivables” is amended by deleting
“$7,500,000” and replacing it with “$10,000,000”.

 

(ii)         Clause (a) of the definition of “Borrowing Base” is amended and
restated in its entirety as follows:

 

“(a)          equals the sum of:

 

(i)          if and to the extent requested by the Company, 85% of Eligible Net
Liquidating Value of Brokerage Accounts; plus

 

(ii)         90% of the aggregate amount of Tier I Eligible Receivable; plus

 

- 1 -

 

  

(iii)        80% of the aggregate amount of Tier II Eligible Receivables; plus

 

(iv)        70% of the aggregate amount of Australian Receivables; plus

 

(v)         80% of the aggregate amount of Eligible Inventory Ordered Under L/C;
plus

 

(vi)        80% of the aggregate amount of Eligible Inventory; plus

 

(vii)       65% of the aggregate amount of Eligible Unsold Inventory; plus

 

(viii)      100% of the aggregate amount of Pledged Cash; plus

 

(ix)         80% of Eligible Mexican Receivables; plus

 

(x)          90% of Eligible UK Subsidiary Receivables; plus

 

(xi)         80% of the aggregate amount of Eligible UK Subsidiary Inventory;
and”

 

(iii)        Clause (b)(ii) of the definition of “Eligible Inventory” is amended
and restated in its entirety as follows:

 

“(ii) on an ocean-going vessel bound for the United States of America, Canada,
Latin America, the United Kingdom or other jurisdiction acceptable to the Agent,
evidenced by either (x) non-negotiable bills of lading the stated consignee of
which is the Company or the Agent or (y) 3/3 on board negotiable bills of lading
that have been issued and duly negotiated to the Agent, or to order and blank
endorsed and in the possession of the Agent,”

 

(iv)        The definition of “Inventory” is amended and restated in its
entirety as follows:

 

““Inventory” means the Company’s (or in respect of Eligible UK Subsidiary
Inventory, the applicable UK Subsidiary’s) semi-finished aluminum and steel
products and aluminum billets and other similar metals products approved by the
Required Banks.”

 

(v)         The definition of “Receivables” is amended and restated in its
entirety as follows:

 

““Receivables” means, as at any date, the unpaid portion of the obligation, as
stated on the respective invoice, of a customer of the Company (or, in respect
of Eligible Mexican Receivables, a customer of the Mexican Subsidiary and in
respect of Eligible UK Subsidiary Receivables, a customer of the applicable UK
Subsidiary) in respect of Inventory sold and shipped to such customer, net of
any credits, rebates or offsets owed to such customer and also net of any
commissions payable to third parties (and for purposes hereof, a credit or
rebate paid by check or draft of the Company (or, in respect of Eligible Mexican
Receivables, the Mexican Subsidiary and in respect of Eligible UK Subsidiary
Inventory, the applicable UK Subsidiary) shall be deemed to be outstanding until
such check or draft has been debited to the account of the Company (or, in
respect of Eligible Mexican Receivables, the Mexican Subsidiary and in respect
of Eligible UK Subsidiary Inventory, the applicable UK Subsidiary) and net of
any applicable taxes including, without limitation, sales, excise and similar
taxes.”

 

- 2 -

 

  

(vi)        The definition of “Permitted Currency” is amended and restated in
its entirety as follows:

 

““Permitted Currency” means Dollars, Canadian dollars, Euros, Australian
dollars, New Zealand dollars, Mexican pesos and British sterling pounds,
provided, that for purposes of clause (a) of the definition of “Eligible
Receivables”, Permitted Currency shall not include Australian dollars or Mexican
pesos.”

 

(vii)       The definition of “Revolving Credit Line Termination Date” is
amended by deleting “June 19, 2015” and replacing it with “June 18, 2016.”

 

(vi)        The following definitions are inserted in their proper alphabetical
places:

 

““Approved UK Locations” means (a) a third party warehouse located in the United
Kingdom (reasonably acceptable to the Agent), the Inventory located therein
being evidenced by documents of title, whether negotiable or non-negotiable, and
any such negotiable document of title shall have been issued and duly negotiated
to the Company or the Agent or to order, blank endorsed, and in the possession
of the Company or the Agent, and any such non-negotiable document of title shall
have been issued in the name of and delivered to the Company or the Agent, or
(b) a location in the United Kingdom that is controlled by a third party
(reasonably acceptable to the Agent) engaged in the business of storing goods of
others for hire (of the same type as Inventory) that does not issue either
negotiable or non-negotiable documents of title as long as the goods stored by
such third party on behalf of the Company are readily identifiable to the
Company in a manner reasonably acceptable to the Agent.”

 

““Eligible UK Subsidiary Inventory” means Inventory of a UK Subsidiary which is
valued in the same manner as Eligible Inventory, and meets all of the
requirements of Eligible Inventory, except such Inventory is owned by a UK
Subsidiary and may be located at an Approved UK Location. In order to qualify
for Eligible UK Subsidiary Inventory, the applicable UK Subsidiary shall have:

 

(a)          delivered to the Agent and the Banks (i) a duly executed security
agreement (in form and substance reasonably satisfactory to the Agent) governed
by the laws of the jurisdiction in which such UK Subsidiary is organized and
(ii) any other documentation reasonably requested by the Agent or the Required
Banks as necessary to provide a first priority perfected Lien (or the equivalent
under local law) in the Eligible UK Subsidiary Inventory and proceeds thereof;

 

(b)          delivered to the Agent and the Banks evidence of the filing with
all necessary Governmental Authorities of financing statements or other
registrations of pledge or Lien which may be reasonably requested by the Agent
or the Required Banks;

 

- 3 -

 



 

(c)          delivered to the Agent and the Banks an opinion or opinions of
counsel to such UK Subsidiary licensed to practice in the jurisdiction in which
such UK Subsidiary is organized opining as to the attachment, perfection and
priority of the related security interest and any other matters reasonably
requested by the Agent and the Required Banks; and

 

(d)          delivered to the Agent and the Banks all requested “know your
customer” information and other information requested by the Agent and the
Banks.

 

Notwithstanding the foregoing, the aggregate value of Eligible UK Subsidiary
Inventory included in the Borrowing Base at any time, after giving effect to the
applicable advance rate, shall not exceed $5,000,000.”

 

““Eligible UK Subsidiary Receivables” means at any date, the aggregate amount of
all Receivables at such date payable to a UK Subsidiary which would qualify as
Tier I Eligible Receivables but for the fact that (i) such Receivables are owing
to a UK Subsidiary rather than the Company and (ii) the principal place of
business of the relevant account debtor may be in the United Kingdom, provided
that in order to qualify as Eligible UK Subsidiary Receivables, the applicable
UK Subsidiary shall (to the extent not previously delivered) have:

 

(a)          delivered to the Agent and the Banks (i) a duly executed security
agreement (in form and substance reasonably satisfactory to the Agent) governed
by the laws of the jurisdiction in which such UK Subsidiary is organized and
(ii) such other documentation reasonably requested by the Agent or the Required
Banks as necessary to provide a first priority perfected Lien (or the equivalent
under local law) in the Eligible UK Subsidiary Receivables and proceeds thereof;

 

(b)          delivered to the Agent and the Banks evidence of the filing with
all necessary Governmental Authorities of financing statements or other
registrations of pledge or Lien which may be reasonably requested by the Agent
or the Required Banks;

 

(c)          delivered to the Agent and the Banks an opinion or opinions of
counsel to such UK Subsidiary licensed to practice in the jurisdiction in which
the UK Subsidiary is organized opining as to the execution, delivery and
enforceability of the applicable security agreement and attachment, perfection
and priority of the related security interest and any other matters reasonably
requested by the Agent and the Required Banks; and

 

(d)          delivered to the Agent and the Banks all requested “know your
customer” information and other information requested by the Agent and the
Banks.

 

Notwithstanding the foregoing, at no time shall Eligible UK Subsidiary
Receivables included in the Borrowing Base exceed $10,000,000 (after giving
effect to the applicable advance rate).”

 

““UK Subsidiary” means a Subsidiary of the Company that is organized under the
laws of the United Kingdom.”

 

(b)          Exhibit B is amended and restated in its entirety as set forth on
Annex I hereto.

 

- 4 -

 

  

SECTION 2.        Effectiveness of Amendment.

 

This Second Amendment shall become effective on the date (the “Effective Date”)
on which the Agent shall have received:

 

(a)          this Second Amendment duly executed by each of the Company, the
Agent and the Banks, and duly acknowledged by the Guarantor;

 

(b)          such corporate authorization documents and opinions of counsel as
the Banks shall require; and

 

(c)          payment from the Company, in immediately available funds, of an
amendment fee in the amount of $45,000, for the ratable account of the Banks and
the reasonable fees of counsel to the Administrative Agent for which an invoice
shall have been provided.

 

SECTION 3.        Effect of Amendment; Ratification; Representations; etc.

 

(a)          On and after the Effective Date, this Second Amendment shall be a
part of the Credit Agreement, all references to the Credit Agreement in the
Credit Agreement and the other Basic Documents shall be deemed to refer to the
Credit Agreement as amended by this Second Amendment, and the term “this
Agreement”, and the words “hereof”, “herein”, “hereunder” and words of similar
import, as used in the Credit Agreement, shall mean the Credit Agreement as
amended hereby.

 

(b)          Except as expressly set forth herein, this Second Amendment shall
not constitute an amendment, waiver or consent with respect to any provision of
the Credit Agreement and the Credit Agreement is hereby ratified, approved and
confirmed in all respects and remains in full force and effect.

 

(c)          In order to induce the Agent and the Banks to enter into this
Second Amendment, each Company represents and warrants to the Agent and the
Banks that before and after giving effect to the execution and delivery of this
Second Amendment:

 

(i)          the representations and warranties of such Company set forth in the
Credit Agreement and in the other Basic Documents are true and correct in all
material respects as if made on and as of the date hereof, except for those
representations and warranties that by their terms were made as of a specified
date which were true and correct on and as of such date; and

 

(ii)         no Default or Event of Default has occurred and is continuing.

 

SECTION 4.        Counterparts.

 

This Second Amendment may be executed by one or more of the parties to this
Second Amendment on any number of separate counterparts (including by facsimile
or email transmission of signature pages hereto), and all of said counterparts
taken together shall be deemed to constitute one and the same agreement. A set
of the copies of this Second Amendment signed by all the parties shall be lodged
with the Company and the Agent.

 

- 5 -

 

  

SECTION 5.        Severability.

 

Any provision of this Second Amendment which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

SECTION 6.        GOVERNING LAW.

 

THIS SECOND AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

 

SECTION 7.        WAIVERS OF JURY TRIAL.

 

EACH OF THE COMPANY, THE AGENT AND THE BANKS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS SECOND AMENDMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

- 6 -

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed as of the day and year first above written.

 

  EMPIRE RESOURCES, INC.         By: /s/ Sandra Kahn     Name: Sandra Kahn    
Title: Vice President

 

- 7 -

 

 

  COÖPERATIEVE CENTRALE  RAIFFEISEN-
BOERENLEENBANK B.A., “RABOBANK
NEDERLAND”, NEW YORK BRANCH, as
Agent and as a Bank         By: /s/ Xander Willemsen     Name: Xander Willemsen
    Title: Executive Director         By: /s/ Paul Molsselin     Name: Paul
Molsselin     Title:  Vice President

 

- 8 -

 

  

  BNP PARIBAS, as a Bank         By: /s/ Karlien Zumpolle     Name: Karlien
Zumpolle     Title: Director         By: /s/ William B. Murray     Name: William
B. Murray     Title: Managing Director

 

- 9 -

 

 

  SOCIÉTÉ GÉNÉRALE S.A., as a Bank         By: /s/ Barbara Paulsen     Name:
Barbara Paulsen     Title: Managing Director

 

- 10 -

 

 

 

ACKNOWLEDGED AND AGREED:   EMPIRE RESOURCES PACIFIC, LTD.   By: /s/ Sandra R.
Kahn     Name: Sandra R. Kahn     Title: Vice President  

 

- 11 -

 

 

Annex I to Second Amendment

to Uncommitted Credit Agreement

 

 

 

 

EXHIBIT B

 

Form of Borrowing Base Certificate

 

Coöperatieve Centrale

Raiffeisen-Boerenleenbank B.A.,

“Rabobank Nederland”,

New York Branch, as agent

 

c/o Rabobank International

245 Park Avenue

New York, NY 10167

Phone No.           212-808-6815

Fax No.           212-916-3731

Attention: Xander Willemsen

 

And each Bank

 

Ladies and Gentlemen:

 

This Borrowing Base Certificate as of _____________, 20__ (the “Computation
Date”) is executed and delivered by Empire Resources, Inc. (the “Company”) to
Coöperatieve Centrale Raiffeisen–Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch, as agent (in such capacity, together with its successors in such
capacity, the “Agent”), pursuant to that certain Uncommitted Credit Agreement
dated as of June 19, 2014 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among the Company, the banks
from time to time party thereto and the Agent. All terms used herein shall have
the meanings assigned to them in the Credit Agreement.

 

The Company represents and warrants to the Agent and the Banks that all
information contained herein is true, correct, and complete, and that the
property included in the calculations below represents the property that
qualifies for purposes of determining the Borrowing Base under the Credit
Agreement. The Company also represents and warrants that all figures listed
below or attached hereto have been calculated based on the provisions of the
Credit Agreement.

 

The Company represents and warrants to the Agent and the Banks that the
representations and warranties of the Obligors contained in the Basic Documents
are true and correct in all material respects on and as of the date of this
Borrowing Base Certificate as if made on and as of the date hereof except to the
extent that such representations and warranties relate specifically to another
date, and that no Default exists.

 

- 12 -

 

  

BORROWING BASE SUMMARY:   A. Borrowing Base (as detailed from schedule 1)  
$__________ B. Revolving Loan Line Portions   $__________ C. Lesser of Line A or
Line B   $__________ D. Credit Exposure:       (i)          Loans $__________  
    (ii)         Letters of Credit $__________       (iii)        Total  
$__________ E. Availability
(Line C, minus Line D(iii))   $__________        

 In the event of any conflict between this Borrowing Base Certificate and the
Credit Agreement, the Credit Agreement shall control.

 

Date:__________, 20__.

 

  Borrower:       EMPIRE RESOURCES, INC.       By:       Sandra Kahn, Vice
President and Chief
Financial Officer

 

- 13 -

 

  

SCHEDULE 1

TO

BORROWING BASE CERTIFICATE

 

EMPIRE RESOURCES, INC.

  

    Amount    Advance
Rate    Amount Times
Advance Rate  1.          Assets                                
(a)         Eligible Net Liquidating Value of Brokerage Accounts1 
 $__________    85%   $__________                   (b)         Tier I Eligible
Receivables   $__________    90%   $__________                  
(c)         Tier II Eligible Receivables2   $__________    80%   $__________    
              (d)         Australian Receivables3   $__________    70% 
 $__________                   (e)         Eligible Inventory Ordered Under L/C 
 $__________    80%   $__________                   (f)          Eligible
Inventory4   $__________    80%   $__________                  
(g)         Eligible Unsold Inventory5    $__________    65%   $__________    
              (h)         Pledged Cash   $__________    100%   $__________    
              (i)          Eligible Mexican Receivables6   $__________    80% 
 $__________                   (j)          Eligible UK Subsidiary Receivables7 
 $__________    90%   $__________                   (k)         Eligible UK
Subsidiary Inventory8   $__________    80%   $__________                  
2.        Total Assets (sum of lines (a), (b), (c), (d), (e), (f), (g), (h) (i),
(j) and (k))             $__________                   3.        Deductions for
Reserves   $__________    100%   ($__________)                  
4.        Deductions for Indebtedness secured by Permitted Borrowing Base Liens 
 $__________    100%   ($__________)                   5.        Borrowing
Base  (line 2 minus line 3 minus line 4)              $                     

  

 

1 To be included in Borrowing Base calculation only if and to the extent
requested by the Company.

 

2 The aggregate amount of Tier II Eligible Receivables (a) that are not Credit
Insured Receivables, owing from any one account debtor (and its Affiliates) at
any time shall not exceed $1,500,000 (per account debtor (and its Affiliates)),
and (b) included in the Borrowing Base at any time shall not exceed $3,500,000
(after giving effect to the applicable advance rate), in each case (under
clauses (a) and (b)), unless otherwise approved in writing by the Required
Banks.

 

3 In no event shall the aggregate amount of the Australian Receivables included
in the Borrowing Base at any time exceed an amount equal to $10,000,000 (after
giving effect to the applicable advance rate).

 

4 In no event shall the aggregate amount of the Eligible Inventory included in
the Borrowing Base at any time exceed an amount equal to 65% of the Borrowing
Base (after giving effect to the applicable advance rate).

 

5 In no event shall the aggregate amount of Eligible Unsold Inventory included
in the Borrowing Base at any time exceed $3,500,000 (after giving effect to the
applicable advance rate).

 

6 In no event shall the aggregate amount of Eligible Mexican Receivables
included in the Borrowing Base at any time exceed $10,000,000 (after giving
effect to the applicable advance rate).

 

7 In no event shall the aggregate amount of Eligible UK Subsidiary Receivables
included in the Borrowing Base at any time exceed $10,000,000 (after giving
effect to the applicable advance rate).

 

8 In no event shall the aggregate amount of Eligible UK Subsidiary Inventory
included in the Borrowing Base at any time exceed $5,000,000 (after giving
effect to the applicable advance rate).

 

- 14 -

 